Melton, Justice,
dissenting.
For the reasons set forth in my dissent in Wilson v. Windsor, 280 Ga. 576 (630 SE2d 367) (2006), I believe that the majority erroneously bases its decision on a misreading of those statutes allowing for an expanded use of probation detention centers in a situation where the misdemeanant’s probation has already been revoked due to the inability to successfully complete routine probation. Accordingly, I dissent to the majority’s summary affirmance of the habeas court and to the remand for imposition of a different sentence.
I am authorized to state that Justice Carley and Justice Hines join in this dissent.
Thurbert E. Baker, Attorney General, Chad E. Jacobs, Assistant Attorney General, for appellant.
Daniel C. Chapman III, for appellee.